Title: Memo re Carlos Martínez de Irujo, 9 July 1806
From: Jefferson, Thomas
To: 


                        
                            
                        
                        Propositions for consideration & consultation respecting Yrujo.
                        That a letter be written to him requiring him to leave the US. for which as much time will be allowed him as
                            will be necessary for the arrangement of his affairs & accomodation of his family; & notifying him that if this
                            requisition be not complied with within the time which the Executive shall think reasonable, he will be seized & sent
                            off without one moment’s further warning: & that a communication of this is now made to his court.
                        That a letter be written to mr Irving, to be communicated to the government of Spain, stating the time when
                            we first instructed our Minister there first to complain of Yrujo, then to desire his recall; the time when they promised
                            to recall him, his continued insults to this government, his intrigues, his bribes, his seditious writings in the papers;
                            that we have now required him to leave the US. that should he fail to obey this requisition, we shall still wait a short
                            time expecting that in consequence of the reiterated request through our ministers at Paris & Madrid he will be
                            peaceably withdrawn by the authority of his government: but that if this does not take place after a certain further delay
                            (say Octob. 1.) he will then be seized by this government & sent out of it’s limits.
                        That a copy of the letter to Irvine be sent to Genl Armstrong to be communicated to the government of
                            France.
                        
                            Th: Jefferson
                            
                     July 9. 06.
                        
                        
                            on consultation July 19. we concluded to let this matter lie till October.
                        
                    